Case 20-10343-LSS Doc5279 Filed 06/08/21 Page1of8

FILED

May 26, 2021 01 JUN-8 AMI: \2

Hon. Laurie Selber Silverstein
U.S. Bankruptcy Court u
824 North Market Street Sor R o) i Ma
6" Floor

Wilmington, DE 19801

Re: Case No. 20-10343, Claim a

Your Honor,

If] may...

What have we become as a modern and civilized society? Where child-sexual abuse becomes
nearly ubiquitous within the very institutions with whom we entrust to protect our youth as well
as to instill in them the values and mores of becoming good and decent world citizens? Yet,

incredibly, the abuse continues to this day.

After consulting with a few attorneys, I was advised that my case may not be meritorious against
my abuser in State Court, because of the time frame and the extent of my abuse. Therefore, I must
rely on my Proof of Claim to hopefully recover an amount of personal damages caused by a
“Volunteer Cub Scout Den Leader” of the BSA, a Local Council, and/or a Chartering

Organization.

My name 5 I am a survivor of child-sexual abuse. My life was forever

changed in 1969 as a nine-year old at the hands of a scout leader. I am thankful—and grateful for
that matter—that my abuse, while egregious and reprehensible in and of itself, was “tame”
compared to the abuse suffered by many of my fellow Sexual Abuse Claim Survivors. However,

after 52 years, I will never forget the incident nor the name of my abuser.
Case 20-10343-LSS Doc5279 Filed 06/08/21 Page 2of8

Although writing this missive is a cathartic experience, it is always difficult to discuss the abuse.
Because every time I do, I relive it. But here goes. My abuser, Cub Scout Den Leader
brought me into a separate classroom from the rest of the den pack to teach me how to tie knots.

As I recall, he had me sit on down his lap. He started to show me how to tie some knots. Then, he

started rubbing my arms; then he moved one of his hands down the side of my torso, touching my

po

 

straight home, which was about a half of a mile away. When I arrived, I told my parents what had
happened. At first, they were skeptical. But after a few nights of having night terrors, they finally
approached i 1 recall him coming to our apartment to talk to my parents. | remember
running into my room petrified to hide in my closet to be as far away from him as possible. After

that, my childhood disappeared.

Just as relevant as the abuse, I think it is important to discuss some of the facts about how it affected
my life. I grew up in an apartment in the suburbs of New York City. At the time of the abuse, my
father’s company was emerging from bankruptcy. My mother would often talk about how difficult

it was living in a “lower, middle-class” household where money was always a challenge.

Given my family’s dire financial situation, I believe my abuser knew my parents were having a
difficult time. He and his family were, in fact, friends with my family. So, what happened? Just as

he took advantage of me, he took advantage of my parents as well. I believe he bought their silence.

The abuse was brushed under the rug. The = left the area. And, as I recall, the

chartering organization (Public School) terminated the Cub Scout program at my school, P.S. 31
Case 20-10343-LSS Doc5279 Filed 06/08/21 Page 3of8

in Yonkers, NY. Basically, they wiped their hands clean at the expense of a young and
impressionable child. My most pressing question was always, how could my parents, the school,
and a trusted adult do that to a nine-year old? That is, to cause irreparable harm and then to ignore
the problem. It took many years to come to terms with that. But the effect left a heavy toll on my
life. In retrospect, I guess we all have our “price” at the point of desperation. At least that is what

my therapist and | have discussed.

Before the abuse took place, I was a good and happy kid. I did my homework. I received good
grades. | did not act up in class. I listened to my teachers, parents, and elders. In fact, I often won
“Good Citizenship” awards before the incident took place. But afterwards; everything changed. I
became sullen, withdrawn, angry, combative, argumentative, depressed, and anxious. In the tenth
year of my life no less. To top it off, I developed learning disabilities (Now known as ADHD and
Dyslexia). I was often bullied; called i. cry baby; a mama’s boy, and other insults; and

got into my share of fist fights to defend myself.

If that were not awkward enough, I had to take remedial classes in the first year of middle school
to catch up to my peers. Eventually returning to regular classes while barely earning mediocre
grades. I even ran away from home a couple of times. Once walking over 20 miles from my
hometown to my sister’s house in Tenafly, NJ. My parents, however, turned a blind eye on my
behavior. Instead, they maintained a laissez-faire style of parenting throughout my life. Guilt
ridden? Who knows? They are not around to ask or to tell. Nor would they ever breach the subject

with me when they were alive.

High school was no different. Though there was a glimmer of hope in freshman year when I made
the high-honor roll. Only because I was disabled for 14 months from a sports injury and had to

have one-on-one, home instruction for all my courses. Once back in school, the bullying continued.
Case 20-10343-LSS Doc5279 Filed 06/08/21 Page4of8

Though I did my homework, studied, and got average grades. Unfortunately, as a young athlete, |
was unable able to try out for any of the school’s competitive sports teams because of my injury.
My withdrawal eventually became progressively worst. I started experimenting with alcohol and
recreational drugs. I put up a good front, though. However, my joking, sarcasm and clowning
around in the classroom earned me detentions. I never understood why I got away with a slap on
the wrist, when most people would have been suspended. Why would they treat me any differently

than the other students? After graduation, I reluctantly pursued a secondary education.

After spending only one semester at university, my parents pulled me out when they learned I was
skipping classes. Not long after that, I enrolled into a local, four-year college. I worked hard for a
few years, earned respectable grades, and participated in school activities. But I lost interest in
continuing my education and left after four years for several reasons. Mainly, because | had to,

once again, fend off unwanted sexual advances from peers and authority figures.

I went to work for a Fortune 500 company as an Asst. Production Editor. Moved up the ranks
quickly and was promoted to a Production/Editorial Manager. Even at this level of management,
I had to endure workplace sexual harassment. The details are irrelevant, but it was one of the
reasons I resigned from the position. Because of the stigma attached to “blowing-the-whistle”
while seeking employment in the 80s, my first wife, a lawyer, advised me not to report the incident
to human resources. I had enough working for large corporations. So, I moved on and created my

own businesses; and had a moderate level of financial successes and failures along the way.

My first wife and I started a family. I never told her, or anyone for that matter, about the abuse. It
was a source of embarrassment and I did not want anyone’s pity. I always felt strong enough to

deal with all the problems in my life on my own. A nervous breakdown put an end to that. The
Case 20-10343-LSS Doc5279 Filed 06/08/21 Page5of8

marriage eventually ended after 10 years in an uncontested divorce. We had two children who lost

their nuclear family. I know, among many other things, my dysfunction drew us apart.

Most of my other relationships with friends, family, and loved ones were often strained. I had a
short-temper and a victim mentality. Though I was able to function as a somewhat responsible
adult, I continued to rely on alcohol and drugs to numb the pain. As a result, my relationships
became toxic. I found excuses for everything. I denied responsibility for my own failures. And I
usually ended up alienating anyone who got close to me. I was, and still tend to be, a guarded

person. Always checking my surroundings and rarely trusting people.

Later in life, I found solace in psychotherapy, journal writing, and meditation. Though I do rely on
medication to keep my chronic pain, depression, and anxiety in check. Thankfully, I no longer rely
on alcohol or other drugs to alleviate the physical and mental pain. Today, I accept responsibility
for my actions. My relationships are mending. I have forgiven but I will never forget. Having
come to terms with my past, I look forward to living the remaining portion of my life as a happy

person; while continuing to help people, and sentient beings, whenever I can.

Now, here we are in a bankruptcy proceeding where the responsible parties seem to be brushing
their obligations under the rug. That is a slap-in-the face; a kick-in-the-teeth to every single
survivor. Using plain language, they assert invalid and dubious claims in their objections to the
Disclosure Statement. (See, The Argonaut Ins. Objection). How can they make such a broad
accusation without any party having the benefit of discovery? It is a specious argument at best. To
me, it is another way to victimize the survivors. From what I can glean from the court pleadings,
motions, etc., the BSA and the responsible parties have not shown one iota of empathy towards
the survivors. They merely paint a wide brush over it. Nor have they come up with a viable plan

of reorganization. It is 200+ pages of conjecture and speculation.
Case 20-10343-LSS Doc5279 Filed 06/08/21 Page6éof8

They cannot get away with that. They must be held accountable for their actions, or lack thereof,

to the Sexual Abuse Survivors and to others similarly situated.

They must devise a workable plan! At the very least, one that specifically outlines the exact dollar
amounts that will be available for distribution to the victims; as well as how those funds would be
distributed based on an individual’s level of abuse. And not some possible, maybe, range of
figures. Of course, there are many other details that must be addressed for the Claims Survivors,
et.al. to vote on a Plan of Reorganization. Just as importantly, how will they protect every minor
going forward from the hands of abusers? Who will police them? Who will always have eyes on
the scout leaders? If they cannot operate a non-profit institution without proper oversight, then the
BSA should simply file Chapter 7 and dissolve itself. Whether they survive or perish is of no
consequence to me. The way I see it, they have become an ink stain on society and have no place

in molding the world’s future leaders.

It pains me to write this letter on so many levels. But, in the end, it is as if the nightmare will never
end. There are 84,000 survivors who have filed proof of claims with this court. I trust, rely, and

pray on your Honor to be fair and just in the resolution of this matter. Please. We need closure.

Thank you for your consideration and your service.

 

“On my honor I will do my best to do my duty to G-d and my country
and to obey the Scout Law; to help other people at all times; to keep
myself physically strong, mentally awake, and morally straight.”

-Scout Oath
Case 20-10343-LSS Doc5279 Filed 06/08/21 Page/7of8

 

Iwas so pvoud to be a Cuk Scouf,
that - wore m4 eva Ae ai

ms Schoo | plore.
\N aS se. hore Ane GelglSe..

happened,
 

Case 20-10343-LSS Doc5279 Filed 06/08/21 Page 8 of 8

se
ee ee oe - .
= eo = ce :
Blea aera =~ > ~ U.S. POSTAGE
ee es Ba - 1 sue a LG EN
~  _ = _. ASTORIA, NY

WALMENGTON DE en re AMT eae
SUN 30 MAY 20217 44. ! ay
oe a 2 18601

. / R2304M113686-1

 

Honored le L auie Seal ber Si verster nr
U.S. Ban Kruptey Coult.

CoO North Market Cig

EE leo
IN [ming ton, ie 1780 |

ames Seas eatelssacemat ttc Lae
—_ OF THE RETURN Else eee ele at na

ee

ee

iN

?Oel 0350 O001 Se4i 2304

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
